                         THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CIVIL ACTION NO.

 JAMIE ALLEN, ET. AL

                Plaintiff,

 v.


 CHEROKEE            COUNTY;          SCOTT
 LINDSAY, in both his individual capacity
 and official capacity as DSS attorney for
 Cherokee County; CINDY PALMER, in her                      NOTICE OF REMOVAL
 individual capacity and official capacity as
 Director of DSS for Cherokee County; and
 DONNA CRAWFORD, in her individual
 capacity and official capacity as Director of
 DSS for Cherokee County, LISA DAVIS, in
 her individual capacity and official capacity
 as Director of DSS

                Defendants.


       TO THE CLERK OF THE ABOVE-ENTITLED COURT:

       PLEASE TAKE NOTICE THAT Defendants Cherokee County, Cindy Palmer, Scott

Lindsay, Donna Crawford in her official capacity only, and Lisa Davis in her official capacity only

(collectively, “Defendants”), pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, hereby file their

Notice of Removal of this action from the North Carolina General Court of Justice, District Court

Division, Cherokee County, to the United States District Court for the Western District of North

Carolina. In support of this removal, Defendants state the following:

       1.      On July 22, 2020, the Plaintiffs caused initial pleadings to be filed against

Defendants (1) Cherokee County; (2) Scott Lindsay, individually and officially as attorney for

Cherokee County Department of Social Services (“DSS”); (3) Cindy Palmer, individually and




       Case 1:20-cv-00250-MR-WCM Document 1 Filed 09/11/20 Page 1 of 4
officially as Director of Cherokee County DSS; and (4) Donna Crawford, individually and

officially as Director of Cherokee County DSS, and (5) Lisa Davis, individually and officially as

Director of Cherokee County DSS,in the General Court of Justice, District Court Division of

Cherokee County, North Carolina, Case No. 20-CVD-344.

       2.      On August 24, 2020, the Plaintiff filed an Amended Complaint.

       3.      The Defendants accepted service of this Complaint on September 11, 2020. Lisa

Davis and Donna Crawford in their individual capacities have not been served.

       4.      Accordingly, this Notice of Removal has been filed within thirty days of service on

Defendants of Plaintiff’s Amended Complaint.

       5.      This Court has federal question jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because the allegations and a cause of action in the Complaint arise under 42 U.S.C. §

1983. See 28 U.S.C. § 1331 (“The district courts shall have original jurisdiction of all civil actions

arising under the Constitution, laws, or treaties of the United States.”).

       6.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1441(a) and 1446(a).

       7.      Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of which

the district courts of the United States have original jurisdiction, may be removed by the

defendant . . . to the district court of the United States for the district and division embracing the

place where such action is pending.” 28 U.S.C. § 1441(a).

       8.      Pursuant to 28 U.S.C. § 1446(b)(2), all Defendants who have been properly joined

and served consent to removal in this action to this Court.

       9.      A copy of the Complaint and Amended Complaint is attached hereto as Exhibit

A. This document constitutes all “process, pleadings, and orders” served upon Defendants in the

State Court Action as required by 28 U.S.C. § 1446(a).




                                    2
       Case 1:20-cv-00250-MR-WCM Document 1 Filed 09/11/20 Page 2 of 4
       10.     Written notice of the filing of this Notice of Removal will be provided to Plaintiff,

together with a copy of the Notice of Removal and supporting papers. Pursuant to 28 U.S.C.

§ 1446(d), the same was filed with the District Court of Cherokee County, North Carolina.

       WHEREFORE, Defendants Cherokee County, Cindy Palmer, Scott Lindsay, Lisa Davis in

her official capacity, and Donna Crawford in her official capacity only respectfully pray that the

above-captioned action now pending against them proceed in this Court as an action properly

removed.

       Respectfully submitted, this the 11th day of September 2020.

                              s/Sean F. Perrin
                              Michael A. Ingersoll
                              WOMBLE BOND DICKINSON (US), LLP
                              3500 One Wells Fargo Center
                              301 South College Street
                              Charlotte, NC 28202
                              Phone: (704) 331-4992
                              E-mail: Sean.Perrin@wbd-us.com
                              E-mail: Mike.Ingersoll@wbd-us.com
                              Counsel for Defendants Cherokee County, Scott Lindsay in his
                              official capacity, and Cindy Palmer in her official capacity and
                              Donna Crawford in her official capacity and Lisa Davis in her
                              official capacity

                              s/Patrick Flanagan
                              Cranfill Summer and Hartzog
                              2907 Providence Road, #200
                              Charlotte, North Carolina 28211
                              phf@cshlaw.com>
                              Counsel for Defendant Scott Lindsay in his individual capacity


                              s/John Kubis
                              Teague Campbell Dennis and Gorham
                              22 N Pack Square # 800
                              Asheville, NC 28801
                              (828) 254-4515
                              John Kubis <JKubis@teaguecampbell.com>

                              Counsel for Defendant Cindy Palmer in her individual capacity



                                    3
       Case 1:20-cv-00250-MR-WCM Document 1 Filed 09/11/20 Page 3 of 4
                               CERTIFICATE OF SERVICE

       This is to certify that I have this day filed the foregoing NOTICE OF REMOVAL via

CM/ECF and by depositing in the United States Mail a copy of same in a properly addressed

envelope with adequate postage thereon as follows:

       David A. Wijewickrama
       95 Depot Street
       Waynesville, North Carolina 28786
       (828) 452-5801

       Counsel for Plaintiff



       This 11th day of September 2020.



                                                     /s/Sean F. Perrin____________
                                                     Sean F. Perrin




                                    4
       Case 1:20-cv-00250-MR-WCM Document 1 Filed 09/11/20 Page 4 of 4
